Citation Nr: 0402590	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  99-22 164A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an increased rating for psychoneurosis with 
gastrointestinal complaints, currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION

The veteran's claims file has been rebuilt.  It appears that 
the veteran had active military service from October 1942 to 
July 1943.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision by 
the RO which granted an increased rating to 10 percent for 
psychoneurosis.  

The the veteran also appealed an October 1995 rating decision 
in which the RO denied his request to reopen the claim of 
service connection for gastrointestinal pathology.  In 
September 1999, the RO granted service connection for 
gastrointestinal pathology and considered the condition to be 
part of the evaluation for psychoneurosis.  The RO determined 
that no more than a 10 percent rating was warranted for 
psychoneurosis with gastrointestinal complaints.  In June 
2000, the RO granted an increase rating to 30 percent for the 
service-connected psychoneurosis with gastrointestinal 
complaints.  Thereafter, the veteran's representative 
submitted argument to the effect that a rating in excess of 
30 percent was warranted for psychoneurosis with 
gastrointestinal complaints.  As the maximum rating has not 
been assigned, the appeal is still before the Board.  See AB 
v. Brown, 6 Vet.App. 35 (1993).

In January 2004, the veteran, through his representative, 
filed a motion to advance his appeal on the docket.  In 
January 2004, the Board granted this motion.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Acti (VCAA) on November 9, 2000.  
Under VCAA, VA must notify the claimant of information and 
lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

Although the RO, in a January 2003 letter, noted that the 
VCAA established new duties for VA, it did not specifically 
informed the veteran of the type of evidence he needed to 
submit to substantiate a claim for an increased rating for 
his disorder.  The RO simply informed the veteran to notify 
them of records he believed were relevant to establishing his 
claim.  The Board finds that the veteran should be given a 
proper VCAA letter with respect to his claim for an increase 
rating.  After giving the veteran and his representative an 
appropriate opportunity to respond to the letter, the RO 
should readjudicate the claim.

In view of the foregoing, the case is REMANDED to the VBA AMC 
for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his claim for 
an increased rating for psychoneurosis 
with gastrointestinal complaints, rated 
30 percent disabling, and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for psychoneurosis 
with gastrointestinal complaints, from 
January 1997 to the present date.  Obtain 
records from each health care provider 
the veteran identifies.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's 
claims.   If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




